J. W. MARSH, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Marsh v. CommissionerDocket No. 8419.United States Board of Tax Appeals12 B.T.A. 1376; 1928 BTA LEXIS 3344; July 17, 1928, Promulgated *3344  March 1, 1913, value of stock determined.  J. W. Marsh pro se.  F. R. Shearer, Esq., for the respondent.  SIEFKIN*1376  SIEFKIN: This is a proceeding for the redetermination of a deficiency in income tax for 1921 of $691.04, resulting from the determination of the respondent that the petitioner sold 104 shares of stock in the Ideal Stencil Machine Co. in that year which the respondent determined had a fair market value on March 1, 1913, of $100 a share.  The petitioner sold 102 shares in 1921 for $19,970.24, which amount included the right of the purchaser to receive dividends of $1,530 on said stock which had been declared but not paid.  About 75 of the shares sold were purchased by the petitioner in 1911 for $100 a share.  He acquired the remainder early in 1913 for $100 a share.  The petitioner made his return and computed the profit and tax upon a valuation of the stock of $150 a share.  There is no satisfactory evidence supporting such a valuation as of that date and we approve the respondent's determination in that regard, but disapprove it in so far as it rests upon the sale of 104 shares instead of 102.  We are unable to determine from*3345  the record whether the respondent's computation of the deficiency treated the $1,530 as dividends, and also as part of the sales price, as suggested by respondent's counsel.  If that is so, the computation upon the settlement should be adjusted accordingly.  Judgment will be entered under Rule 50.